Citation Nr: 0008976	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel






INTRODUCTION

The veteran had active service from April 1984 to April 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to have a chronic acquired psychiatric disorder 
related to his period of active service.  

2.  The veteran's claim of entitlement to service connection 
for a seizure disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).

2.  The veteran's claim of entitlement to service connection 
for a seizure disorder is not well grounded.  38 U.S.C.A. 
§ 5107.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran essentially contends that he currently suffers 
from an acquired psychiatric disorder and a seizure disorder, 
and that both were incurred in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  
When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Acquired Psychiatric Disorder

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), based on VA treatment records from 
January 1993 that noted that the veteran's feelings of 
"depression . . . and symptoms diagnosed as 'adjustment 
disorder' (in service) could well have been symptoms of a 
bipolar disorder, his current diagnosis."  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service medical records show that, in August 1986, the 
veteran requested a psychiatric consultation.  Based on his 
complaints when he made his request, a provisional diagnosis 
was rendered of depression, anxiety without treatment.  The 


provisional diagnosis was not based on clinical findings, as 
the veteran did not report for the psychiatric consultation 
which he had requested.  

The report of a psychiatric consultation in September 1986 
noted that the veteran was "isolated, lonely has difficulty 
making or keeping friends, lacks insight into the dynamics of 
his own personality and certainly does not understand others.  
He feels sorry for himself and describes his sadness as 
depression.  No firm diagnosis established at this time."

In January 1987, the veteran complained of difficulties 
getting along with supervisors.  A routine physical 
examination report from January 1988 noted no psychiatric 
abnormality, and the veteran denied a history of depression, 
excessive worry, or nervousness of any sort.  In January 
1989, he was hospitalized for just over two weeks after 
making some suicidal remarks following his wife's leaving him 
a month earlier.  The diagnosis was adjustment disorder with 
depressed mood.  From February 1989 to March 1990, the 
veteran underwent counseling due to his marital problems.  He 
was diagnosed with adjustment disorder with mixed emotional 
features.  

The veteran was briefly hospitalized again in March 1990, and 
was given an Axis I diagnosis of adjustment disorder with 
depressed mood, and marital problems.   The treating 
physician stated that "there is no evidence of mental 
defect, emotional illness or psychiatric disorder."  The 
veteran's separation examination report noted no psychiatric 
abnormality, and he again denied a history of depression, 
excessive worry, or nervousness of any sort.  

Following separation from service, the veteran was 
temporarily homeless and lived in a VA domiciliary from 
September to November 1991.  He was also briefly hospitalized 
at a VA facility in September 1991.  The records from both 
the hospitalization and domiciliary care reported diagnoses 
of adjustment disorder.  



The veteran submitted the results of the Minnesota 
Multiphasic Personality Inventory test that he took in April 
1991.  It is unclear from the record whether this test was 
administered by VA or by a private physician.  The report 
noted that individuals with the veteran's test profile "may 
be diagnosed as having a severe personality disorder . . ..  
The diagnosis of an affective disorder such as Cyclothymic 
disorder or Bipolar disorder (Manic) should also be 
considered."  

The veteran received a private psychological assessment in 
November 1992.  The Axis I diagnosis was bipolar disorder, 
not otherwise specified.  In December 1992, diagnoses of 
alcohol abuse and cocaine and crack abuse were added to the 
Axis I diagnoses.  

Treatment records from the VA mental health clinic, from 
January 1993, noted that the veteran "brought along some 
records indicating . . . treatment for depression as long ago 
as 1986.  The depression at that time and symptoms diagnosed 
as 'adjustment disorder' could well have been symptoms of a 
bipolar disorder, his current diagnosis."  

The veteran was hospitalized at a VA facility for just over a 
week in July 1993.  The veteran was given the following 
diagnoses on Axis I: rule out intermittent explosive 
disorder; impulse control disorder, not otherwise specified; 
polysubstance abuse; and rule out organic mood disorder.  He 
was again briefly hospitalized in September 1993.  The 
diagnoses were post-traumatic complex partial seizures, and 
manic depressive illness.  

The veteran was given a VA psychiatric examination in 
December 1993.  The examiner stated that the purpose of the 
examination was to "find out if [the veteran] had any 
psychiatric syndrome while he was in the service and to 
confirm the neuropsychiatric diagnosis of his condition."  
The examiner indicated that the veteran's claims folder had 
been reviewed prior to the examination.  The examiner's Axis 
I diagnoses were: organic mood disorder, rule out control 
disorder and bipolar disorders; polysubstance abuse, in 
remission.  

The veteran received another VA psychiatric examination in 
March 1994.  The report again did not provide a diagnosis of 
a psychiatric disorder, the assessment instead was "previous 
history of alcohol and drug abuse."  

VA treatment records from August 1994 contained the following 
diagnoses: major depression by history; questionable post-
traumatic stress disorder (PTSD); and questionable 
schizophrenia/schizoaffective disorder with personality 
disorder.  In December 1994, the assessment was atypical 
psychosis, and in February 1995, organic personality 
disorder.  In April 1995, the Axis I diagnosis was 
"alcohol/cocaine, manic depressive."  Treatment records 
from September 1994 to September 1995 documented the 
veteran's efforts to get admitted to a VA PTSD treatment 
program.  He stated that he had PTSD due to abuse he suffered 
as a child at the hands of his father.  Medical records from 
September 1995 noted that "this therapist saw no evidence of 
vet. PTSD symptoms."  This assessment was repeated in June 
1996.  In September 1996, the assessment was borderline 
personality disorder by history, cocaine abuse, in remission, 
and alcohol dependence.  

Private treatment records from September 1996, noted an 
impression of schizoaffective disorder.  In January and 
February 1997, the diagnoses were schizophrenia, paranoid 
type, and borderline personality disorder.  

The veteran was again examined by VA in May 1998.  The 
examiner was requested to review the claims folder and, after 
examining the veteran, to reconcile the differing diagnoses.  
In addition, the examiner was requested to state whether the 
"diagnosis of adjustment disorder in service was an early 
manifestation of a current nervous condition," and to state 
whether a nervous condition existed prior to service and was 
aggravated by service.  The examiner's Axis I diagnoses were 
alcohol-related disorder, not otherwise specified, and 
cocaine-related disorder, not otherwise specified.  

The veteran was hospitalized at a VA facility from May to 
July 1998.  The Axis I diagnoses were as follows: cocaine 
dependency with physiological dependency; 

alcohol dependency with physiological dependency; organic 
personality disorder secondary to head injury; and paranoid 
schizophrenia by history.  Records from the VA domiciliary 
from May to September 1998 indicated that the veteran 
continued to receive treatment, but no diagnosis was 
provided.  

Following a careful review of all the evidence in this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder.  The Board notes, initially, 
that the veteran has been diagnosed with a variety of 
disorders. The veteran has received three VA examinations, 
none of which revealed the existence of an acquired 
psychiatric disorder.  The examinations in December 1993 and 
May 1998 were specifically for the purpose of reconciling the 
various diagnoses.  The examiner in May 1998 stated that, 
upon reviewing the medical record, she "could find no 
behavioral descriptions of symptoms to account for the 
diagnosis [sic] of schizophrenia or bipolar disorder," and 
that most of the treatment records contained the veteran's 
reported history and subjective complaints, not observed 
symptoms.  There is thus no clear diagnosis of a current, 
chronic acquired major mental disorder.  

While in service, and for a short period thereafter, the 
veteran was diagnosed with adjustment disorder.  The May 1998 
VA examination report revealed that "generally, . . . 
[adjustment disorders] are situation-specific as was the case 
here - his wife had just left him," taking their child with 
her.  The Board notes that more recent records made no 
mention of the disorder.  The most recent diagnosis of 
adjustment disorder was upon the veteran's discharge from VA 
domiciliary care in November 1991.  Absent a current 
diagnosis of a chronic adjustment disorder, there is no basis 
for service connection.  See Caluza v. Brown, 7 Vet. App. 
498, 505 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In addition to adjustment disorder, the veteran has also been 
diagnosed with bipolar disorder.  While service medical 
records contained no reference to bipolar disorder, VA mental 
health clinic records, from January 1993, contained an 
opinion that "symptoms diagnosed as 'adjustment disorder' 
[in service] could well have been 

symptoms of a bipolar disorder, his current diagnosis."  The 
May 1998 VA examiner indicated that the veteran's adjustment 
disorder in service was situational in nature, due to the 
departure of his wife and child, and that, had this 
precipitated bipolar disorder, "a host of symptoms and 
behaviors would have been evident, which the discharge 
summary states were not."  Furthermore, even assuming that 
the tentative January 1993 statement was correct, the Board 
notes that, after that date, the diagnosis of bipolar 
disorder does not appear, and the May 1998 VA examination 
report indicated that the symptoms of bipolar disorder were 
not present during the examination.  As noted above, absent a 
current diagnosis of a chronic acquired psychiatric disorder, 
there is no basis for service connection.  See Caluza, 7 Vet. 
App. at 505.

Private treatment records from September 1996 to February 
1997 reported diagnoses of schizoaffective disorder and 
schizophrenia, paranoid type.  The records accompanying these 
diagnoses, however, did not report any objective symptoms 
upon which these diagnoses were based.  The VA examiner 
indicated that, not only did these records not report 
observed, objective, symptoms to account for the diagnoses of 
schizoaffective disorder and schizophrenia, but that, upon 
her examination in May 1998, such symptoms were absent.  She 
conceded that the absence of "positive symptoms - delusions, 
hallucinations, disorganized speech or behavior" could be 
explained if the veteran was taking certain medications.  She 
pointed out, however, that negative symptoms, "such as 
flattened affect, poverty of speech, or inability to initiate 
or persist in goal-directed behavior," were also absent, and 
that such symptoms were "usually not modified by 
medication."  

Severe personality disorder was diagnosed in April 1991, 
while borderline personality disorder was diagnosed in 
January and February 1997.  Service connection, however, may 
not be granted for personality disorders, as they are not 
considered diseases or injuries for compensation purposes.  
38 C.F.R. §§ 4.9, 4.127 (1999).  The Board notes in addition 
that, while various treatment records reported that the 
veteran was seeking treatment for PTSD, these were simply 
brief notations reflecting the veteran's belief that he 
suffered from that disorder.  The United States 

Court of Appeals for Veterans Claims (the Court) has held 
that unenhanced reports of the veteran's statements 
transcribed by a medical professional do not constitute 
"competent medical evidence" of a disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 408 (1995).  Furthermore, subsequent 
medical statements in September 1995 and June 1996 indicated 
that PTSD was not present.  

The Board finds that, while the veteran has been diagnosed 
with numerous and varied psychiatric disorders, none of these 
diagnoses, other than that for adjustment disorder, is 
supported by objective clinical symptoms providing a 
rationale for the diagnosis offered.  The Board finds that 
the thorough May 1998 VA examination report, which did not 
diagnose a chronic acquired psychiatric disorder related to 
service, is entitled to greater probative weight than earlier 
diagnoses which were not based on clinical findings.  
Furthermore, while the diagnosis of adjustment disorder in 
service, and for a brief period thereafter, was supported by 
clinical symptoms at the time, the evidence also shows that 
this was not a chronic disorder but was a situational 
reaction to the departure of the veteran's wife and child.  
As noted above, after 1991, the diagnosis of adjustment 
disorder no longer appears.  For the above reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran currently has an acquired 
psychiatric disorder which is related to his period of active 
service.  

II.  Seizure Disorder

Before reaching the merits of the veteran's claim for service 
connection for a seizure disorder, the threshold question 
which must be answered in this case is whether the veteran 
has presented a well grounded claim for service connection.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level 

of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Service medical records noted no complaints of, or treatment 
for, seizures.  In February 1990, the veteran denied a 
history of epilepsy, seizures, fainting or dizziness.  He was 
hospitalized for psychiatric evaluation in March 1990.  The 
evaluation report did not contain any complaints of, or 
symptoms relating to, seizures.  During his separation 
examination, the veteran again denied a history of epilepsy, 
seizures, fainting or dizziness.  The examination report 
indicated no neurologic abnormality.  

Following separation from service, the veteran was 
temporarily homeless and lived in a VA domiciliary from 
September to November 1991.  During a psychiatric 

evaluation at the domiciliary he denied any medical or 
physical problems.  VA treatment records in February 1993 
noted that the veteran reported having "anger progressing 
into rage and then a 'seizure.'  . . . .  This history seems 
suggestive of temporal lobe epilepsy in addition to, or 
perhaps instead of bipolar disorder."  In July 1993 he was 
given Axis I diagnoses of rule out intermittent explosive 
disorder, impulse control disorder, polysubstance abuse, and 
rule out organic mood disorder.  Treatment records from 
September 1993 noted a diagnosis of history of temporal lobe 
epilepsy.  

Additional VA records from September 1993 indicated that the 
veteran gave a history of post-traumatic seizure disorder.  
The veteran reported his seizure symptoms, but the report 
indicated that two prior electroencephalogram (EEG) studies 
had been normal.  Upon examination, he was noted to have mild 
postural tremors, but he was otherwise neurologically normal.  
Another EEG indicated no evidence of epileptiform activity, 
but a magnetic resonance imaging (MRI) scan showed moderate 
bilateral cerebellar atrophy and mild diffuse cortical 
atrophy, with no evidence of pathology of the temporal lobes.  
He was advised not to drive or to operate heavy machinery and 
was scheduled for follow-up treatment at the Epilepsy clinic.  
The diagnosis was post-traumatic complex seizure.

The veteran was given a VA psychiatric examination in 
December 1993.  The veteran complained that his seizure 
symptoms began after an automobile accident in 1986, in 
service.  The examination report discussed the findings 
contained in the September 1993 VA treatment records and 
concluded with diagnoses that included post-traumatic complex 
seizures.  The examiner stated that "it appears that the 
veteran has definite symptoms and signs of seizure 
activity."  

The veteran received another VA examination in March 1994.  
The examiner noted that the veteran reported that he fell off 
the back of a pickup truck in service and landed on his back 
and that "at that time, he got up and felt fine except for a 
headache; however, the veteran is attributing many of his 
subsequent problems to that fall from the truck."  He 
reported having violent outbursts against his wife, 

beginning in 1988.  The examiner noted that, by the veteran's 
account, such outbursts "do appear to be very selective."  
The examiner noted that an EEG study in November 1993 was 
"entirely normal," recommended that the veteran receive a 
thorough neurological evaluation, and suggested that the 
veteran should not be given any medication for any disorders 
that could not be objectively substantiated.  The examiner's 
impression was unconfirmed history of seizure disorder.

VA treatment records from May 1994 noted that the veteran 
continued to complain of seizures ever since an automobile 
accident in 1986.  He said that he had seizures from as 
frequently as twice a day to twice a week.  

The veteran received a VA neurological examination in May 
1994.  The examiner stated that there was conflicting opinion 
in the veteran's records as to whether the veteran was truly 
experiencing seizures.  The examiner concluded "in spite of 
the diagnosis of complex partial seizures from at least one 
hospitalization in the records, I do not believe that [the 
veteran] is having seizures."

VA treatment records from June 1994 to April 1996 contained 
an August 1994 entry that stated that "all of his EEGs are 
normal and I agree with psychiatric evaluation that he 
probably does not have seizures - certainly we do not have 
any records that substantiate seizures."  Another entry that 
same month provided an impression of questionable seizures, 
complex partial versus psychotropic, and questionable 
vertigo.  He was scheduled for video monitoring, and the 
treating physician indicated that he felt that the veteran's 
main problem was psychiatric.  A September 1994 entry noted 
that there was "some personal data confirming seizure 
problems and some (most) discounting it."  

Records from the VA neurological clinic, in January 1995, 
provided an assessment of "no seizure problems," but the 
report further noted that computed tomography (CT) and MRI 
scans of the head indicated that the veteran had an arachnoid 
cyst.  The veteran's neurosurgeon stated in May 1995 that the 
veteran had a congenital partial Dandy-Walker cyst that was 
causing no problems and was of no 

significance.  In January and March 1996, the veteran began 
again to complain of recent seizures.  In April 1996, he was 
noted to be stable, with no neurologic symptoms.  A CT scan 
of the head revealed a subarachnoid cyst that was unchanged 
since January 1995.

Private medical records from September 1996 noted that the 
veteran was admitted after suffering a brief seizure earlier 
that day.  While in the emergency room he exhibited no 
symptoms and was discharged later that day with a diagnosis 
of acute seizure disorder.  In January 1997 the veteran was 
readmitted after exhibiting aggressive behavior.  During the 
course of his examination, the veteran reported a history of 
an injury to the back of the head.  An EEG study was within 
normal limits.  Upon discharge, the veteran was diagnosed 
with seizure disorder.  

VA treatment records from October 1996 to June 1997 noted 
that the veteran continued to complain of ongoing seizure 
attacks.  He was diagnosed with seizure disorder and was 
prescribed medication.  In February 1997, he complained of 
symptoms including right arm numbness, dizziness, and an 
inability to move the extremities.  He indicated that he was 
having a seizure while being evaluated at the hospital, 
however no objective symptoms were detected.  

The veteran was given a VA epilepsy and narcolepsy 
examination in May 1998.  The veteran reported that his 
seizures had markedly diminished since 1994, thanks to his 
medication.  After examining the veteran and reviewing the 
medical record, the examiner's assessment was that the 
veteran "does not have a seizure disorder."  

The veteran was hospitalized at a VA facility from May to 
July 1998 due to cocaine abuse.  The admission report 
included a diagnosis of seizure disorder by history.  On two 
occasions in June 1998, the veteran reported that he had 
"just had a seizure."  The treatment records noted that 
these seizures were unwitnessed by any member of the staff.  
The veteran was transferred to a VA domiciliary in July 1998.  
In August 1998, the veteran complained of dizziness while 
playing 

sports.  He indicated his belief that this constituted a 
seizure, and that he "disagree[d] with Neuro clinic about 
not having a seizure disorder."  The author of the medical 
entry explained to the veteran that his symptoms did not 
amount to a seizure disorder.  The veteran was again seen at 
the neurological clinic later that month.  The assessment 
again was that his symptoms "did not sound like a seizure 
disorder but rather anxiety."

Following a careful review of the evidence, the Board finds 
that the veteran has not presented a well grounded claim for 
service connection.  The Board notes initially that the 
medical evidence on the question of whether the veteran 
currently does or does not suffer from a seizure disorder is 
conflicting.  While the veteran has been diagnosed with 
seizures, the record also indicates that there is no 
objective evidence of seizure activity, and numerous medical 
opinions discounted the presence of a seizure disorder.  Even 
assuming that a seizure disorder is present, however, the 
Board notes that the veteran has not met either of the 
remaining two requirements of a well grounded claim.  There 
is no competent evidence of the presence seizures in service, 
or within one year of separation.  Nor is there any competent 
evidence of head trauma in service.  Most importantly, the 
veteran has not presented any medical evidence or medical 
opinion showing a nexus between a current seizure disorder 
and any incident or manifestation during his period of active 
service.  

The only evidence presented by the veteran which tends to 
show a connection between seizures and service are his own 
statements.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for seizures has not been presented.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
the claim for service connection for a seizure disorder is 
not well grounded and will be denied on that basis.  
38 U.S.C.A. § 5107(a).



The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist, which, if obtained would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a seizure disorder is denied.




		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals

 

